Citation Nr: 1403064	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  07-37 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 26, 2005, for the grant of service connection for degenerative disc disease with bulge at L5-S1, to include whether a July 11, 1986 rating decision denying service connection for a lumbar spine disability involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to November 1983. 

This matter originally came before the Board of Veterans' Appeals  (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim for entitlement to service connection for a lumbar spine disability, and assigned a 10 percent rating, effective August 26, 2005.

The matter was remanded by the Board in August 2011.  The case has now been returned to the Board for further appellate action pursuant to 38 C.F.R. § 19.38 (2013).    


FINDINGS OF FACT

1. The Veteran's original claim of service connection for a low back disorder, which was filed in December 1985, was denied in an unappealed July 1986 RO rating decision.

2. There was no formal claim, informal claim, or written intent to file a claim of service connection for a low back condition after July 1986 until April 20, 2005.  

3.  It is not clear that the correct facts were not before the rating panel in July 1986 or that it contains an undebatable error that would have manifestly changed the outcome of the decision at that time.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an earlier effective date of April 20, 2005, but not earlier, for the grant of service connection for degenerative disc disease with bulge at L5-S1, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.109, 3.151, 3.155, 3.156, 3.400 (2013).

2. The July 1986 RO rating decision denying service connection for a low back condition was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1986); 38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
  
I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Here, the Veteran was sent letters in August 2005 and March 2006, informing him of the information and evidence necessary to substantiate a claim of service connection.  Because this appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection, no additional notice is required as to the downstream issue involving entitlement to an earlier effective date.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the VCAA is not applicable to motions for revision based on CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further notice is needed regarding the duty to notify in this appeal.   

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all potentially relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, the claims file contains the Veteran's service treatment records, all potentially relevant post-service medical records, both VA and private.  In addition, the Veteran's testimonial statements are of record.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board also finds that there was substantial compliance with the August 2011 Board remand directives.  Specifically, the Veteran's CUE motion was adjudicated in a September 2011 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).   

II.  Analysis

The Veteran seeks an effective date earlier than August 26, 2005, for the award of service connection for his low back disability.  His appeal encompasses two intertwined issues.  First, whether an effective date is assignable based on the date of claim, pursuant to 38 C.F.R. § 3.400.  Second, whether there was CUE in an earlier decision denying the same claim in July 1986.  Although related, the Board will address these two issues separately.  

A.  Earlier Effective Date

Generally, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2).  

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006). (holding that any other result would vitiate the rule of finality).  

(1) Date Entitlement Arose

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, and effective date must be assigned based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36 (2000); VAOPGCPREC 12-98.  

However, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  And, if a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of § 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

Here, the Veteran's claim of service connection was reopened and granted in April 2007.  This is recognition that entitlement to benefits existed before the date of the August 2005 application to reopen.  See Akers, 673 F.3d at 1359.

The evidentiary record before the Board does not unequivocally establish when the condition manifested.  As such, it would be speculation to attempt to determine the exact date entitlement arose.  Nonetheless, as of an April 2006 private physician's report, it is undisputed that entitlement to service connection arose during the intervening years between the Veteran's separation from service in November 1983 and the current effective date in August 2005.  This was the basis for the award of service connection.  

(2) Date of Claim

Because the facts found show that entitlement to service connection arose prior to August 2005, the remaining question concerns on what date the Veteran filed his instant claim of service connection.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within 1 year from the date of such notification, compensation may not be paid by reason of that application.  38 C.F.R. § 3.109(a)(1).  This provision applies to original applications, formal or informal, and to applications for reopening.  See 38 C.F.R. § 3.109(a)(2).  

If a formal claim (VA Form 21-526) "is returned within one year of its receipt," then the effective date for the award of service connection "will be the date of the informal claim"; if the formal claim is received after one year of its receipt, the effective date will be the date of VA's receipt of the formal application form.  Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012) (discussing 38 U.S.C. § 5103(b); 38 C.F.R. § 3.155).  However, the effective date of a claim will be the date of the informal claim if VA did not send a claimant a formal application form after receiving an informal claim, as required by § 3.155, because the one-year time limit to return the formal claim did not begin.  See, e.g., Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992) (cited in Jernigan, 25 Vet. App. at 225, n.5).  

In this case, the claims file shows that the Veteran filed two claims prior to August 2005.  Only the second claim may be reasonably construed as allowing an earlier effective date.  

First, he filed an original claim of service connection for "intermittent lower back pain" in December 1985.  That claim was denied by a July 1986 rating decision.  Notice of the decision was sent under cover of an August 1986 letter, which informed the Veteran of his appellate rights.  He did not then submit any additional evidence or any statements within 1 year that can reasonably construed as a notice of disagreement (NOD).  In fact, the claims file shows that the only correspondence received from the Veteran concerned information regarding his dependents, which he filed in response to a request from the RO.  Therefore, his original claim became final as to all evidence of record at the time the claim was denied in July 1986.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1100, 20.1103; see also 38 C.F.R. § 3.156(c).  

Second, the Veteran submitted a claim on April 20, 2005.  He requested to "reopen all my s/c claims.  I have been s/c for approx. 20 years.  My conditions have worsened.  I receive care at the VAMC. . . ."  The RO sent the Veteran a letter in August 2005 requesting that he clarify if he was claiming service connection any one of numerous conditions they identified as previously denied, including a back condition.  He responded on August 26, 2005, by clarifying that he was seeking service connection for a back condition, including the low back.  Accordingly, the RO proceeded by obtaining the Veteran's VA treatment records, then issued a rating decision in January 2006 denying the claim.  The Veteran was sent notice of this decision and his appellate rights under cover of a January 2006 letter.  He submitted an NOD in February 2006, followed by duplicate copies of his STRs, plus additional medical evidence in April 2006.  The claim was granted in the April 2007 rating decision currently on appeal.  

In other words, although the RO sought clarification because of the impreciseness of his statement "reopen all my s/c claims," the Veteran's eventually grant of service connection for a low back condition ultimately arose from his claim filed on April 20, 2005.  Accordingly, by operation of 38 C.F.R. § 3.109(a)(1), an earlier effective date of April 20, 2005, is warranted as the date of receipt of his new claim, which is the later of the two dates, date of receipt of new claim or date entitlement arose.  An effective date prior to the receipt of his new claim is precluded.  See 38 C.F.R. § 3.400(q)(2), (r).   Importantly, the STRs he submitted in February 2006 do not provide a basis for reconsidering the claim as those STRs were previously of record.  See 38 C.F.R. § 3.156(c).

For these reasons, an effective date of April 20, 2005, for the award of service connection for his back disability, but not earlier, is assignable.  This outcome results from resolving all reasonable doubt in the Veteran's favor.  

B.  CUE

Notwithstanding the above determination, which awards an effective date from April 20, 2005, the Veteran also seeks an effective date from December 1985, the date he filed his original claim.  He argues that there was CUE in the July 1986 rating decision because the evidence was sufficient in 1986 to grant service connection.  He maintains that the claim was denied because favorable evidence was not considered.  

He detailed his CUE allegation in a September 2011 statement.  He argued that the same information used to grant his claim in April 2007 was in his STRs, and the STRs were in his claims file at the time of the July 1986 decision.  And, because the denial letter states there was "NO EVIDENCE," he contends that the favorable evidence in his STRS was overlooked.  He concludes that "[s]ufficient material evidence existed in 1986 to show that [he] had a chronic, slowly progressive degenerative disease that was service-connected."  He further argued that the outcome of the 1986 decision would have been different if all of the evidence had been considered as it was in 2007.  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003). The Board will therefore adjudicate the merits of his motion.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

In this case, the Board finds that the Veteran's CUE allegation is not sustainable and, ultimately, reflects a disagreement as to how the facts were weighed in July 1986.  

The claim was denied in the July 1986 rating decision "for a chronic orthopedic disorder of the low back as not shown by the evidence.  Included in the diagnosis will be the [V]eteran's claimed associated hip and leg disability."  The RO discussed the evidence of record, including that the STRs:
      
show that the [V]eteran was treated in service for low back pain [and a different orthopedic disability].  . . .  No diagnosis of a low back disability is shown in the [STRs] and no X-ray evidence of abnormalities present [sic].  The current VA examination diagnosed low back pain with the X-ray of the lumbosacral spine normal.  Clinical examination of the low back is normal.  

This decision was signed by a panel of three rating specialists, including a physician.  

The Board observes that this summary of the facts in the July 1986 rating decision is not inaccurate.  As stated, the Veteran underwent a VA examination in February 1986.  An X-ray was conducted, and it reflected a normal lumbar spine.  Clinical evaluation at that time also revealed no abnormality.  

An argument that this rating decision gives an incomplete statement of the facts, however, is not baseless.  In this regard, the February 1986 VA examination report reflects the VA examiner's diagnosis of chronic low back pain "probably due to degenerative disc disease."  The phrase "probably due to degenerative disc disease" is marked out; it is unclear who marked it out.  

Also of record in July 1986 was a private (non-VA) chiropractor's report of examination conducted in October 1985.  This report notes the Veteran complaints of "symptoms intermittantly [sic] for many years."  It also reports X-ray results.  The diagnosis was neurospinal compression syndrome at L5/S1 with associated radiculneuralgia and myospasm, aggravated by degenerative discopathy at L5 and pelvic imbalance and instability.  The chiropractor stated that in his opinion "the condition of treatment was not initiated in the past two years."  

Also of record was the Veteran's December 1985 claim, in which he wrote that he had "intermittent lower back pain" since service in November 1983.  He went on in this statement to describe his symptoms and his discussion with doctors during service about his back pain.  

Although the July 1986 rating decision does not expressly identify this evidence, a rating decision prior to 1990 was not required to "to recite the evidence considered."  Crippen v. Brown, 9 Vet. App. 412, 422 (1996).  In fact, "absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of the service connection must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed."  Gonzales v. West, 218 F.3d 1378, 1381 (2000) (address CUE in a 1984 RO decision).  Accordingly, in order to sustain a CUE motion, "it [must] be clear from the face of the RO decision that a particular piece of highly probative evidence had not been considered in the RO's adjudication of the case."  Crippen, 9 Vet. App at 422.

Here, it is not clear that "the correct facts" were not before the rating panel in July 1986.  To the contrary, the rating panel is presumed to have considered all the evidence.  And, the rating decision's summary of the facts is entirely true to the extent the rating panel correctly wrote that there was "no X-ray evidence of abnormalities present" in the STRs; and, it was correct that the "current VA examination" did "diagnose[] low back pain with the X-ray of the lumbosacral spine normal."  

In this regard, it is not clear who struck out the phrase in the VA examination report documenting "probably due to degenerative disc disease."  But, it is not undebatable that someone at the RO did so in order to deny the existence of that phrase.  To the contrary, the VA examination report shows that it was conducted on February 5, 1986 with X-rays being taken on that same day.  Importantly, the examination report was not signed by the examiner until April 1986.  This chronology makes it much more likely that the VA examiner himself struck out the phrase "probably due to degenerative disc disease" after further consideration and review of the X-rays results.  Thus, this VA examiner's assessment could be understood to eliminate degenerative disc disease as a possible diagnosis, which is consistent with the rating panel's determination.  

Accordingly, the summary of the facts in the July 1986 rating decision omits, but does not deny the very existence of private chiropractor's report, the Veteran's lay assertions, or the VA examiner's initial assessment that the chronic low back pain was "probably due to degenerative disc disease."  See id. at 422.  Therefore, when also presuming that the rating panel considered all evidence of record, it is not clear and unmistakable that the correct facts were not before the adjudicators in July 1986.  

Notwithstanding this finding, it is also not clear that the result would have been manifestly different if those facts were expressly identified in the July 1986 rating decision.  In all material respects, the law in effect at the time of the July 1986 rating decision was the same as it is at present.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1986).   The evidence of record in July 1986, however, did not undebatably establish a direct, chronicity/continuity, presumptive, or any other theory of entitlement.  In other words, the evidence of record at that time was not clearly and unmistakably in the Veteran's favor in establishing service connection.  

The private chiropractor in October 1985 stated his opinion that the Veteran's back "condition of treatment was not initiated in the past two years."  This statement indicates that it was the chiropractor's belief that the condition began greater than 2 years prior.  Two years prior to October 1985 would directly overlap with the Veteran's service, which ended in November 1983.  However, this opinion is imprecise and only indicates that the Veteran's back condition might have started during his service.  It does not undebatably do so.  Likewise, it does not undebatably establish that a chronic condition was manifested to a degree of 10 percent or more during the one year period following the Veteran's separation from service in November 1983.  

Furthermore, an RO rating panel in July 1986 was not required to accept a private medical report without confirmation by a VA examination.  See 38 C.F.R. § 3.326 (1986); compare 38 U.S.C.A. §  5125 (not in effect until 1994).  With this in mind, the February 1986 VA examiner's assessment of chronic low back pain does not undebatably establish onset or incurrence during the Veteran's service, whether on a direct or presumptive basis, particularly where the phrase "probably due to degenerative disc disease" was struck out.   

Finally, the Veteran's own lay statements at that time were a further indication that his back condition might have been related to his symptoms during service.  Again, however, his own statements were not undebatable evidence establishing onset, chronicity, or continuity of symptoms since service.    

In this regard, it is important to emphasize that the rating panel, informed by the judgment of its medical member, found that a "chronic orthopedic disorder of the low back [was] not shown by the evidence."  It was permissible for rating boards prior to the decision in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), to rely on the medical judgment offered by the medical member of the rating board who participated in the determination.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); see also Bowyer v. Brown, 7 Vet. App. 549, 552 -553 (1995); Austin v. Brown, 6 Vet. App. 547, 549 (1994).  Accordingly, because a medical professional was part of the July 1986 determination, it cannot be concluded that there was no evidence that could have supported the denial.  See Crippen, 9 Vet. App. at 422.  To the contrary, the medical member's judgment was evidence supporting the denial.  See MacKlem, 24 Vet. App. at 70.

Correspondingly, the rating panel's finding is subject to two interpretations.  On the one hand, it could represent the rating panel's judgment that the Veteran had an orthopedic condition of the low back, but one that was not "chronic"; on the other hand, this finding could represent a conclusion that no orthopedic disorder of the low back was extant.  Because the rating decision identifies the VA examiner's finding of "low back pain" and is presumed to have taken into consideration the private chiropractor's report, the former interpretation is the one most likely intended by the rating panel.  Therefore, it would appear the panel considered and weighed the favorable evidence, but rejected it, as informed by the medical member's judgment.  

For these reasons, the Board finds that it is not clear that the correct facts, as known at the time, were not before the VA adjudicators in July 1986, or that the statutory and regulatory provisions extant at the time were correctly applied.  Although the Veteran presents a reasonable disagreement as to the outcome of the claim in July 1986, his challenge does not arise to the level of CUE.  Rather, he is ultimately disagreeing with the medical and legal judgment of the panel deciding the claim at that time.  Consequently, the Veteran's arguments do not sustain a finding that the July 1986 rating decision denying service connection for a low back condition constitutes CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

Certainty, the evidence developed in the intervening years establishes that the Veteran's condition at that time likely represented an early manifestation of his now-service-connected low back disability.  However, "[n]ew or recently developed facts . . . do not provide a basis for revising a finally decided case."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  In other words, merely because a private physician's opinion in April 2006 resulted in a favorable outcome does not mean that CUE existed in the earlier decision.  

For these reasons, the motion to revise the July 1986 rating decision on the basis of CUE is denied.  


ORDER

An earlier effective date of April 20, 2005, for the award of service connection for degenerative disc disease with bulge at L5-S1, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

A July 1986 rating decision, which denied service connection for a low back condition, is not clearly and unmistakably erroneous, and the motion to revise the decision is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


